Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The drawings and specification have been reviewed and no clear informalities or objections have been noted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant claims “the felt member includes both a first crystal structure and a second crystal structure, which is an SiO2 crystal structure”.  The phrasing of this limitation makes the claimed 
As best understood, it appears as though Applicant intended to claim that the second crystal structure is an SiO2 crystal structure, and not the first (see paragraph 37 of the instant specification).
Clarified phrasing of this limitation would look like this:
“the felt member includes both a first crystal structure and a second crystal structure, wherein the second crystal structure is an SiO2 crystal structure”
The claim will be examined as such.  Clarification is required.
In claims 1 and 8, Applicant claims “a felt member containing a ceramic material or a metal and a silica component” and in claim 8, Applicant additionally claims “providing a felt raw material containing a ceramic material or a metal and a silica component.  The phrasing of this limitation makes the claimed indefinite.  It is not clear if the felt member contains “a ceramic material and a silica component” or “a ceramic material with no silica or metal”, or no ceramic but it does include metal and a silica.  As best understood, it appears as though Applicant intended to claim:
“a felt member containing a ceramic material and silica component or a metal and a silica component”
The claim will be examined as such.  Clarification is required.
In claim 8, Applicant claims, in lines 3-4 “a felt member containing a ceramic material or a metal and a silica component”.  Then, in lines 7-8, Applicant claims “providing a felt raw material containing a ceramic material or a metal and a silica component.  It is unclear if “a ceramic material”, “a metal” and “a silica component” of lines 3-4 are the same as “a ceramic”, “a metal” and “a silica component” of lines 7-8.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zafred (US 2005/0266288).
Regarding claims 1, 5 and 6, Zafred discloses a fuel cell electrochemical reaction unit comprising: 
a unit cell including an electrolyte layer (44), and a cathode (40) and an anode (42) that face each other in a first direction with the electrolyte layer intervening therebetween (see Fig. 1 which illustrates such a configuration); and 
a felt member (108 or 124, paragraph 22) containing a ceramic material or a metal and a silica component (see paragraph 24 which discloses the presence of silica and alumina in the gasket 108), 
the felt member includes both a first crystal structure and a second crystal structure, which is an SiO2 crystal structure (see paragraph 24 which discloses the presence of alumina and silica). 
Regarding claim 2, Zafred further discloses the felt member is disposed in a gas chamber facing a specific electrode, which is at least one of the cathode and the anode (see Fig. 1 which illustrates the gasket 108 disposed in a combustion/gas chamber 94 and faces both the ends of the anode and cathode as depicted).
Regarding claim 7, Zafred further discloses a plurality of electrochemical reaction units (36) disposed in the first direction (see Fig. 1 where all reaction units/cells 36 are in the same direction), the electrochemical reaction cell stack being characterized in that at least one of the . 

Claim(s) 1, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanahashi (JP 2011055718A with references made to the machine translation of this document).
Regarding claims 1, 5, 6 and 8, Tanahashi discloses a fuel cell electrochemical reaction unit (such as a fuel cell, as described in paragraph 86) comprising: 
a unit cell including an electrolyte layer, and a cathode and an anode that face each other in a first direction with the electrolyte layer intervening therebetween (such as the fuel cell of paragraph 86, wherein fuel cells inherently have an anode, cathode and an electrolyte between); and 
a felt member (contained in catalytic reformer, paragraphs 3 and 86) containing a ceramic material or a metal and a silica component (see paragraph 10 which discloses the presence of silica and alumina in the felt), 
the felt member includes both a first crystal structure and a second crystal structure, which is an SiO2 crystal structure (see paragraph 10 which discloses the presence of alumina and silica crystals). 
Furthermore, Tanahashi discloses that the felt has an outer surface (S1) and an inner surface (S2).  Surface S1 is sintered at 1250C and surface S2 is sintered at 1000C (see paragraph 67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafred (US 2005/0266288).
Regarding claim 3, Zafred discloses the felt member (108) to be on one end of the combustion/gas chamber (94, as depicted in Fig. 1), but does not explicitly disclose that the felt member is also located at the opposite end of the gas chamber orthogonal to a main flow direction of a gas.  Zafred does not go into detail regarding the material that the opposite wall is made from but does teach that materials are needed in the gas/combustion chamber that can withstand high temperatures (paragraph 23).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the same ceramic material of the felt layer (108) on the opposite side of the gas/combustion chamber of Zafred as doing so would provide for a material that is capable of withstanding the high temperatures of the combustion chamber.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggests that the felt member is disposed between an outer surface of the current collecting member and a wall surface of the hole in the frame member in a direction orthogonal to the first direction.  The closest prior art, Zafred, does not teach this frame with a hole and a current collector where the felt is disposed between these two features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725